I concur in the judgment and also in the proposition, stated by the acting presiding justice, that the point made by appellant that the parol testimony disclosing the purpose for which the new or additional lease was given to the defendant is incompetent and, therefore, was inadmissible, is not reviewable because it was not objected to and hence the objection must be deemed to have been waived. But I do not think that that testimony was incompetent. The terms of the additional lease were these, to wit: That the defendant might use and occupy the room known as the "Gem Theater" situated in the Herald Building, in the town of Colusa, for the term of one month, beginning on the first, day of September, 1918, and ending September 30, 1918, for the sum or rental of sixty dollars for said month. These terms could not, of course, be changed by parol. The defendant could not have proved by parol, except under a plea of fraud of mistake, that the lease was for a longer term than one month or that the rental was less than that specified in the writing. But the testimony referred to was not offered for that purpose. It was not offered to vary the contract as it was written in any respect or to substitute new terms for those expressed in the *Page 512 
writing. Its sole purpose was to show the reason why the lessee asked for and secured an extension of the lease for one month. The obvious purpose of the testimony was to show that the plaintiff recognized the defendant's ownership of the furniture and fixtures and his right to remove them upon the expiration of the term, and that his failure to remove the property within the original term or at the expiration thereof was because he did not have sufficient time within which to do so. I do not understand the main opinion to hold that the testimony was inadmissible, but the conclusion therein upon the question of its admissibility is upon the assumption that it was improper testimony, hence these views by me, and with these views I perceive no conflict in anything said in the case ofHarrison v. McCormick, 89 Cal. 327, 329, [23 Am. St. Rep. 469, 26 P. 830], cited by appellant. In that case it was held that "where a contract for the sale of merchandise is in writing, and nothing in the written contract indicates that a sample was used or referred to, parol evidence is inadmissible to show a sale by sample." The rule so stated is unquestionably correct, but it does not fit this case as to the point here considered.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on December 9, 1919.
All the Justices concurred, except Melvin, J., who was absent.